Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 1, the Claim features “an expansion chamber fluidly coupled between the sensed volume and the microfluidic channel, the expansion chamber having a cross-sectional area measured along a first plane that is different than a cross-sectional area of the microfluidic channel measured on a second plane, wherein the first plane and the second plane are parallel” were not found in the prior art.  Dependent Claims 3-10 are allowed due to their dependence on Claim 1.
Regarding independent Claim 11, the Claim features “wherein the microfluidic channel includes an expansion chamber fluidly coupled between the sensed volume and the microfluidic channel, the expansion chamber having a cross-sectional area measured along a first plane that is different than a cross-sectional area of the microfluidic channel measured on a second plane, wherein the first plane and the second plane are parallel” were not found in the prior art.  Dependent Claims 12 and 13 are allowed due to their dependence on Claim 1.
Regarding independent Claim 14, the Claim features “an expansion chamber fluidly coupled between the sensed volume and the microfluidic channel, the expansion chamber having a cross- sectional area measured along a first plane that is different than a cross- sectional area of the microfluidic channel measured on a second plane, wherein the first plane and the second plane are parallel” were not found in the prior art.  Dependent Claim 15 is allowed due to its dependence on Claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863    

/NATALIE HULS/Primary Examiner, Art Unit 2863